Citation Nr: 0612159	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  02-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
shortening of the right leg, residuals of a gunshot wound to 
the right leg, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
ankylosis of the right ankle, residuals of a gunshot wound to 
the right leg, currently rated as 30 percent disabling.  

3.  Entitlement to an effective date earlier than June 23, 
2005 for the award of service connection and an initial 40 
percent disability rating for degenerative joint disease of 
the right knee with limitation of motion. 

4.  Entitlement to an effective date earlier than June 23, 
2005 for the award of a separate 30 percent disability rating 
for ankylosis of the right ankle.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

This matter comes to the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(the RO).  

Procedural history

The veteran had active service from January 1965 to November 
1966, including service in the Republic of Vietnam.  He 
sustained a noncombat injury to his right leg in Vietnam in 
January 1966, when an M-14 rifle discharged while a sergeant 
was cleaning it.  He underwent a number of surgical 
procedures in service and was discharged due to disability.

In a March 1967 rating decision, the veteran was granted 
service connection for gunshot wound residuals of the right 
leg (denominated by the RO as fractured tibia and fibula, 
loss of muscle tissue, restricted ankle joint and shortening 
of leg); 
a 40 percent disability rating was assigned, pursuant to 
Diagnostic Codes 5311 [injury to muscle group XI] and 5275 
[shortening of the bones of the lower extremities].  

In November 2000, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his service-connected gunshot wound residuals.  In an August 
2001 rating decision, the RO continued the veteran's combined 
40 percent rating; however, the RO separately rated the 
tissue residuals and the bone and joint residuals of the 
veteran's gunshot wound disability as follows:  residuals of 
gunshot wound of the right leg with loss of muscle tissue (30 
percent disabling under Diagnostic Code 5311); and residuals 
of gunshot wound to the right leg with fractured tibia and 
fibula, restricted ankle joint, and shortening of the leg (10 
percent disabling under Diagnostic Code 5275).   The veteran 
disagreed with the August 2001 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2002.  

In a March 2004 decision, the Board denied a rating in excess 
of 30 percent for the veteran's service-connected muscle and 
tissue residuals of a gunshot wound to the right leg, and a 
rating in excess of 10 percent for restricted right ankle 
motion and shortening of the right leg.  In its decision, the 
Board noted that the veteran was in receipt of the maximum 
schedular rating available under Diagnostic Code 5311 for a 
severe muscle injury with an open comminuted fracture with 
muscle or tendon damage.  See 38 C.F.R. § 4.56 (a).  With 
respect to the issue of entitlement to a rating in excess of 
10 percent for restricted right ankle motion and shortening 
of the right leg, the Board noted that 

While the most recent evidence does not show 
sufficient shortening of the right leg to warrant 
an increased rating, the Board acknowledges the 
extremely close nature of those findings.  In 
particular, the rating criteria under Diagnostic 
Code 5275 use measurements rounded to the nearest 
tenth of a centimeter, while the May 2001 examiner 
did not include measurements to that level of 
precision. Thus, it cannot reliably be said that 
the May 2001 measurement is 5.0 centimeters 
exactly.  This in the Board's view raises the 
evidence in favor of a higher rating to an 
approximate balance with the evidence against a 
higher rating.  In such cases, the veteran is to be 
afforded the benefit of the doubt.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003); 
Gilbert, 1 Vet. App. at 53.

However, a higher rating cannot be awarded in light 
of the amputation rule, 38 C.F.R. § 4.68, discussed 
above.  That is, the combined rating for 
disabilities of an extremity shall not exceed the 
rating for amputation at that level.  In this case, 
a disability rating of 40 percent is the maximum 
which could be assigned for amputation of the lower 
leg under Diagnostic Code 5165.  Therefore, by 
operation of the amputation rule, a disability 
rating higher than 10 percent cannot be awarded 
because it would result in a combined rating in 
excess of 40 percent.

See the March 23, 2004 Board decision, page 19.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  
While the matter was pending before the Court, in March 2005, 
the veteran's then-attorney and a representative of VA's 
Office of General Counsel filed a Joint Motion for remand.  
In the Joint Motion, the parties raised the possibility that 
the veteran had a right knee disability as a result of his 
service-connected right leg injury, and that such impairment, 
if confirmed, might permit the assignment of a higher 
disability rating under the amputation rule.  38 C.F.R. 
§ 4.68, 4.71a, Diagnostic Code 5162 [providing a 60 percent 
disability rating for amputation of a leg at the middle or 
lower third of the thigh].  The March 2005 Joint Motion also 
asked VA to address additional matters, including the issues 
of entitlement to separate disability ratings for the 
veteran's right ankle and leg length disabilities.

In a March 2005 order, the Court granted the motion and 
remanded the matter to the Board for readjudication.  In May 
2005, the Board remanded the matter to the RO for additional 
evidentiary development and due process considerations.  

While the matter was in remand status, in a November 2005 
rating decision, the RO assigned a separate 30 percent rating 
for ankylosis of the right ankle, effective June 23, 2005.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  The RO also 
granted service connection for degenerative joint disease of 
the right knee with limitation of motion and assigned an 
initial 40 percent rating, effective June 23, 2005.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261.  The RO 
continued the 10 percent rating for the veteran's shortening 
of the right leg under Diagnostic Code 5275, but indicated 
that it had "discontinued" the protected 30 percent rating 
for the veteran's service-connected muscle and tissue 
residuals of a gunshot wound to the right leg under 
Diagnostic Code 5311.  

In a December 2005 letter, the veteran indicated disagreement 
with the effective dates assigned by the RO for the award of 
service connection and initial 40 percent rating for his 
right knee disability and the award of a separate 30 percent 
disability rating for ankylosis of the right ankle.  The 
veteran indicated that he felt that his increased rating 
should be effective from the date of receipt of his claim in 
November 2000.  Because a statement of the case addressing 
this matter has not yet been issued, a remand for this action 
is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
[holding that where a notice of disagreement is filed, but a 
SOC has not been issued, the Board must remand the claim so 
that a SOC may be issued].  This matter is addressed below in 
the remand portion of this decision.

As set forth in more detail below, a remand of this appeal is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

As discussed above, the veteran has indicated disagreement 
with the effective dates assigned by the RO for the award of 
service connection and an initial 40 percent disability 
rating for his right knee disability, and the award of a 
separate 30 percent disability rating for ankylosis of the 
right ankle.  Because the RO has not yet issued a Statement 
of the Case addressing these matters, a remand is now 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the remaining issues set forth on the cover 
page of this Remand, in light of the procedural history 
discussed above, the Board finds that such issues are 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the award of service connection 
for a right knee disability.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  That is, 
resolution of the increased rating issues may be dependent 
upon the earlier effective date issue, in light of the 
operation of the amputation rule.  See 38 C.F.R. § 4.68, 
4.71a, Diagnostic Codes 5162, 5165 [essentially limiting 
combined ratings for disabilities below the knee to 40 
percent and above the knee to 60 percent].  The RO is advised 
that adjudication of the increased rating issues should be 
deferred pending the procedural outcome of the earlier 
effective date issue.

In addition, there are other matters which require the 
attention of the RO.  

First, although the RO has previously provided the veteran 
with a VCAA notification letter, the Court has recently 
issued a decision holding that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).  A corrective letter should 
therefore be issued.  

The Board notes that in the March 2005 Joint Motion discussed 
above, the parties directed VA to consider the issue of 
entitlement to special monthly compensation (SMC) based on 
the loss of use of the foot, and the issue of entitlement to 
increased disability ratings on an extraschedular basis, 
under 38 C.F.R. § 3.321 (b).  Inasmuch as these matters have 
not yet been addressed by the RO, they are referred for 
initial consideration.  

Finally, as detailed in the Introduction portion of this 
remand, the RO's November rating decision "discontinued" 
the protected 30 percent rating for the veteran's service-
connected muscle injury residuals of a gunshot wound to the 
right leg.  
When readjudicating the veteran's claims, the RO should 
consider whether such discontinuance was appropriate in light 
of 38 C.F.R. §  3.951 (2005) [protected ratings].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

2.  VBA should issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
entitlement to an effective date earlier 
than June 23, 2005 for the award of 
service connection and an initial 40 
percent disability rating for 
degenerative joint disease of the right 
knee with limitation of motion; and the 
issue of entitlement to an effective date 
earlier than June 23, 2005 for the award 
of a separate 30 percent disability 
rating for ankylosis of the right ankle.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  This matter should be returned 
to the Board for further appellate 
consideration only if an appeal is 
properly perfected.

3.  After the actions requested above 
have been completed, VBA should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC should reflect consideration of 
extraschedular ratings and whether the 
"discontinuance" of the 30 percent 
rating for the veteran's service-
connected muscle injury residuals of a 
gunshot wound to the right leg was proper 
in light of 38 C.F.R. § 3.951.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



